          Case 2:21-cv-00702-CLM Document 19 Filed 08/20/21 Page 1 of 6                    FILED
                                                                                  2021 Aug-20 PM 05:38
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ALABAMA
                           SOUTHERN DIVISION


     AMERICA’S FRONTLINE
     DOCTORS, et al.,

                  Plaintiffs,
                                                    CIVIL ACTION NO.
     v.                                             2:21-CV-702-CLM
                                                    UNOPPOSED
     XAVIER BECERRA, et al.,

                  Defendants.


             JOINT MOTION TO SET A BRIEFING SCHEDULE

      The U.S. Department of Health and Human Services; the Food and Drug

Administration; the Centers for Disease Control and Prevention; the National

Institutes of Health; the National Institute of Allergy and Infectious Diseases; and,

in their official capacities, Xavier Becerra, Secretary of Health and Human Services;

Dr. Anthony Fauci, Director of the National Institute of Allergy and Infectious

Diseases; and Dr. Janet Woodcock, Acting Commissioner of Food and Drugs

(collectively, “HHS”) and Plaintiffs jointly request that the Court enter the briefing

schedule described below, which provides for consolidated briefing for Plaintiffs’

motion for a preliminary injunction and HHS’s anticipated motion to dismiss.

Secretary Becerra, Dr. Fauci, and Dr. Woodcock in their individual capacities

(collectively, the “Individual Defendants”) do not oppose this motion.
        Case 2:21-cv-00702-CLM Document 19 Filed 08/20/21 Page 2 of 6




      On June 10, 2021, Plaintiffs filed their 110-page Complaint, which generally

challenges the Emergency Use Authorizations issued for COVID-19 vaccines

manufactured by Pfizer-BioNTech, Moderna, and Johnson & Johnson (Janssen). See

Compl., ECF No. 10. Plaintiffs allege six claims against HHS. See Compl. ¶¶ 257–

85. Plaintiffs also allege a seventh claim, which seeks money damages, against the

Individual Defendants. See id. ¶¶ 286–96.

      On June 28, 2021, Plaintiffs effected service on HHS. See Partial Return of

Service, ECF No. 17. HHS’s deadline to respond to the Complaint is August 27,

2021. See Fed. R. Civ. P. 12(a)(2).

      On July 19, 2021, Plaintiffs filed a 66-page motion for a preliminary

injunction with 12 exhibits. Pls.’ PI Mot., ECF No. 15. On July 22, 2021, the Court

declined to “enter a briefing schedule for the motion for preliminary injunction [15]

until after all parties have been served and appear.” Text Order, ECF No. 16. On

August 18, 2021, Plaintiffs effected service on the Individual Defendants. The

Individual Defendants’ deadline to respond to the Complaint is October 18, 2021.

See Fed. R. Civ. P. 12(a)(3).

      HHS has informed Plaintiffs that it intends to move to dismiss the Complaint

under Federal Rules of Civil Procedure 12(b)(1), 12(b)(3), and 12(b)(6). For these




                                         2
        Case 2:21-cv-00702-CLM Document 19 Filed 08/20/21 Page 3 of 6




grounds and others, HHS also intends to oppose Plaintiffs’ motion for a preliminary

injunction.

      In light of the overlapping issues presented by Plaintiffs’ pending motion for

a preliminary injunction and HHS’s intended motion to dismiss, Plaintiffs and HHS

believe it would be most efficient to consolidate the briefing on those two motions.

Therefore, Plaintiffs and HHS now jointly move the Court to enter the following

briefing schedule:

                     Date                                        Event

 September 16, 2021                             HHS shall file a consolidated motion to
                                                dismiss and opposition to Plaintiffs’
                                                motion for a preliminary injunction
                                                (not to exceed 45 pages)

 30 days after HHS files its consolidated       Plaintiffs shall file a consolidated
 motion to dismiss and opposition to            opposition to HHS’s motion to dismiss
 Plaintiffs’ motion for a preliminary           and reply in support of Plaintiffs’
 injunction                                     motion for a preliminary injunction
                                                (not to exceed 45 pages)

 21 days after Plaintiffs file their            HHS shall file a reply in support of its
 consolidated opposition to HHS’s               motion to dismiss (not to exceed 25
 motion to dismiss and reply in support         pages)
 of Plaintiffs’ motion for a preliminary
 injunction

      Consistent with the Court’s sample Initial Order, Plaintiffs’ and HHS’s briefs

shall use 14-point, Times New Roman font in the body and 12-point, Times New

Roman font in footnotes. The text of briefs shall be double-spaced, except for

                                            3
        Case 2:21-cv-00702-CLM Document 19 Filed 08/20/21 Page 4 of 6




quotations exceeding 50 words, which may be block indented from the left and right

margins and single-spaced.

      Plaintiffs reserve their right to file an amended complaint pursuant to Federal

Rule of Civil Procedure 15. If Plaintiffs file an amended complaint, Defendants

agree that they may withdraw their motion for a preliminary injunction without

prejudice and file a new one concurrently with the amended complaint that conforms

to the changes therein, and the parties will request that the Court enter a new briefing

schedule.

      For good cause shown, Plaintiffs and HHS jointly request that the Court enter

this briefing schedule.

 Dated: August 20, 2021                    Respectfully submitted,

 /s/ Lowell H. Becraft Jr. (with           PRIM F. ESCALONA
 permission)                               United States Attorney
 LOWELL H. BECRAFT, JR.
 ASB 5005-F66L                             BRIAN M. BOYNTON
 403C Andrew Jackson Way                   Acting Assistant Attorney General
 Huntsville, AL 35801
 (256) 533-2535                            /s/ Don B. Long III
 becraft@hiwaay.net                        DON B. LONG, III
                                           Assistant United States Attorney
 THOMAS RENZ                               United States Attorney's Office
 (Ohio Bar ID: 98645)                      Northern District of Alabama
 1907 W. State St. #162                    1801 Fourth Avenue North
 Fremont, OH 43420                         Birmingham, Alabama 35203
 (419) 351-4248                            Tel: (205) 244-2106
 renzlawllc@gmail.com                      Fax: (204) 244-2171
 (Pro Hac Vice)                            Email: Don.Long2@usdoj.Gov

                                           4
      Case 2:21-cv-00702-CLM Document 19 Filed 08/20/21 Page 5 of 6




F. R. JENKINS                       ARUN G. RAO
(Maine Bar No. 004667)              Deputy Assistant Attorney General
Meridian 361 International Law
Group, PLLC                         GUSTAV W. EYLER
97A Exchange Street, Ste 202        Director
Portland, ME 04101
(866) 338-7087                      HILARY K. PERKINS
jenkins@meridian361.com             Assistant Director
(Pro Hac Vice)
                                    ISAAC C. BELFER
MICHAEL A. HAMILTON                 JAMES W. HARLOW
(KY Bar No. 89471)                  Trial Attorneys
CORNERSTONE ATTORNEY                Consumer Protection Branch
1067 N. Main St, PMB 224            Civil Division
Nicholasville, KY 40356             U.S. Department of Justice
(859) 655-5455                      P.O. Box 386
michael@cornerstoneattorney.com     Washington, DC 20044-0386
(Pro Hac Vice)                      Tel: (202) 305-7134
                                    Fax: (202) 514-8742
ROBERT J. GARGASZ                   Email: Isaac.C.Belfer@usdoj.gov
(Ohio Bar ID: 0007136)
1670 Cooper Foster Park Rd.         OF COUNSEL:
Lorain, Ohio 44053
(440) 960-1670                      DANIEL BARRY
rjgargasz@gmail.com                 Acting General Counsel
(Pro Hac Vice)                      U.S. Department of Health and Human
                                    Services
N. ANA GARNER
Garner Law Firm                     PERHAM GORJI
1000 Cordova Place #644             Deputy Chief Counsel, Litigation
Santa Fe, NM 87505
(505) 930-5170                      JAMES ALLRED
garnerlaw@yahoo.com                 Associate Chief Counsel
(Pro Hac Vice)                      Office of the Chief Counsel
                                    U.S. Food and Drug Administration
JONATHAN DIENER                     10903 New Hampshire Avenue
P.O. Box 27                         White Oak 31

                                   5
       Case 2:21-cv-00702-CLM Document 19 Filed 08/20/21 Page 6 of 6




Mule Creek, NM 88051                 Silver Spring, MD 20993-0002
(575) 388-1754
jonmdiener@gmail.com                 Counsel for Defendants Xavier Becerra,
(Admission Pending Pro Hac Vice)     Secretary of Health and Human
                                     Services, in his official capacity only;
JOSEPH S. GILBERT                    Dr. Anthony Fauci, Director of the
(Nevada Bar No. 9033)                National Institute of Allergy and
Joey Gilbert & Associates            Infectious Diseases, in his official
D/B/A Joey Gilbert Law               capacity only; Dr. Janet Woodcock,
405 Marsh Avenue                     Acting Commissioner of Food and
Reno, Nevada 89509                   Drugs, in her official capacity only; the
(775) 284-7700                       U.S. Department of Health and Human
joey@joeygilbertlaw.com              Services; the Food and Drug
(Pro Hac Vice)                       Administration; the Centers for Disease
                                     Control and Prevention; the National
Counsel for Plaintiffs               Institutes of Health; and the National
                                     Institute of Allergy and Infectious
                                     Diseases




                                    6
